NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 STEPHAN EVANS,
                    Petitioner,

                           v.

       UNITED STATES POSTAL SERVICE,
                  Respondent.
             ______________________

                      2012-3190
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-10-0966-I-2.
                ______________________

               Decided: January 8, 2015
               ______________________

   KEITH GOFFNEY, Law Offices of Keith Goffney, of Los
Angeles, California, for petitioner.

    HILLARY A. STERN, Senior Trial Counsel, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
her on the brief were STUART F. DELERY, Assistant Attor-
ney General, BRYANT SNEE, Acting Director, and MARTIN
F. HOCKEY, JR., Assistant Director.
2                                            EVANS   v. USPS




                 ______________________

    Before LOURIE, DYK, and TARANTO, Circuit Judges.
PER CURIAM.
    Stephan Evans seeks review of a decision by the Merit
Systems Protection Board (“the Board”). The Board
denied his appeal of a decision by the United States
Postal Service (“the USPS”) removing him from his posi-
tion as a safety specialist. We affirm.
                             I
    Evans worked for the USPS for the better part of
twenty years, beginning in 1994. In 2006, he held the
position of Safety Specialist. That position required him
to visit various post office facilities to conduct building
inspections, audits, and accident investigations. In 2004,
Evans applied for and received a Citibank Government
Travel card, which may only be used for official travel and
must be paid “in full each month.” Petitioner’s App. 110.
     In March of 2010, the USPS Office of Inspector Gen-
eral received information that Evans had misused his
government card. After an investigation, the USPS
removed Evans on the grounds of 1) misuse of his gov-
ernment-issued travel card, 2) failure to pay his govern-
ment-issued travel card charges in a timely manner, 3)
false statements made during a government investigation,
and 4) misuse of work and sick leave status. Evans
appealed to the Merit Systems Protection Board, which
affirmed the USPS action.
    On review here, Evans challenges the sufficiency of
the evidence to support the charges.
EVANS   v. USPS                                            3




                             II
    We conclude that there was substantial evidence to
support the charges. With respect to the charge of misuse
of a government-issued credit card, the investigative
report found, inter alia, that Evans incurred charges
totaling approximately $2,292.94 on his card, including a
charge for $1,053.99 at a casino and two cash advances
totaling $1,200, which were used in part for personal
expenses. This was in violation of his cardholder agree-
ment, which required him to only use the card for official
travel. Evans admits that some of the money was with-
drawn to pay for his nephew’s medical emergency. With
respect to the charge of failing to pay his card balance at
the end of each month, Evans admits that he failed to
timely pay his credit card, as required by the cardholder
agreement. With respect to the charge of lying during a
government investigation, there is substantial evidence
that he lied because, inter alia, in one investigative inter-
view, he asserted that he had cut up his government-
issued card, but in a follow-up interview, he admitted that
he still had it. With respect to the charge of misusing sick
leave, there is substantial evidence to support the charge;
the government produced evidence that Evans had visited
a casino and gambled while on sick leave.
    Evans challenges the Board’s credibility determina-
tions. He argues, for example, that his “testimony that he
never visited a casino while his status was On-Duty
should have been credited by the administrative judge as
more probative than the unreliable casino records and
[the USPS’s Time and Attendance Control System] data.”
Petitioner’s Br. 28. Credibility determinations are largely
unreviewable, Griessenauer v. Dep’t of Energy, 754 F.2d
361, 364 (Fed. Cir. 1985), and Evans has provided no
basis for overturning the Board’s credibility determina-
tions.
4                                            EVANS   v. USPS




                            III
     Evans also argues that his punishment should have
been mitigated for a number of reasons. He argues, for
example, that his misuse of the Citibank card was not for
personal gain because it was for his nephew’s medical
emergency; that he did not know he was required to pay
the card off each month; that his false statements made to
the investigators about his use of the card were immate-
rial; and that the mere fact that he was too sick to work
did not mean it was inappropriate to “visit[] a casino
during his convalescence.” Petitioner’s Br. 28. When
reviewing an agency’s penalty determination, we will
disturb that determination only if the punishment, in
light of the evidence, is “totally unwarranted.” See
Lachance v. Devall, 178 F.3d 1246, 1251 (Fed. Cir. 1999)
(citations omitted). In light of the severity and numerosi-
ty of the charges, we find no basis for disturbing the
determination that removal was an appropriate punish-
ment.
                      AFFIRMED
                          COSTS
       No costs.